DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 6, 2022 has been entered.

Status of the Claims
Claims 1, 6 and 11 have been amended. Claims 2 and 12 have been amended. Claims 1, 3-11, 13-15 and 17-19 are pending. The elected species, pentosan polysulfate, has been deleted, so the rejection has been revised to reflect this. The search has been expanded to species hyaluronic acid and chondroitin sulfate. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
Claim 1, 3-9, 11, 13-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn (US 6,083,933) and Giannakopoulos et al (Arch. It. Urol., 1992).
Hahn teaches a composition comprising chondroitin sulfate (CS) in a phosphate buffered aqueous solution with a pH of 7.2. See example at col 6. The reference teaches that the saline is 0.9% (isotonic). See col 3, lines 57-61. The reference teaches a unit dosage volume of about 40 mL for the composition and a unit dosage of about 40 mg to 200 mg or more of the CS. See col 3, lines 41-55. The composition may be instilled into the bladder for the treatment of a variety of bladder disorders, including interstitial cystitis (IC). See col 2, lines 47-62. The reference is silent regarding the inclusion of an anesthetic in the composition. 
 Giannakopoulos teaches the preparation of an aqueous composition comprising lidocaine (300 mg in 50 ml of isotonic saline) for the intravesicular administration for the treatment of IC. See paragraph bridging pp 337-338. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Hahn composition by the addition of lidocaine with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980)(citations omitted). In the absence of unexpected results, it would within the scope of the artisan to optimize this dosage of CS and lidocaine through routine experimentation. 
January 6, 2022 have been fully considered but they are not persuasive. 
Applicant again argues that the use of Kerkhoven is not apt because the case is drawn to the combination of detergents, and the instant product is not a detergent and invoke hypothetical situation wherein the products would interfere with each other and/or cause inflammation to delicate tissues. This is not found to be persuasive. The hypotheticals put forth are speculation without any further evidence or reasoning. The examiner maintains that, lacking unexpected results or evidence-based reasoning, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose.   
Applicant further argues that Giannakopoulos does not disclose a buffer. This is not found to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn (US 6,083,933) and Giannakopoulos et al (Arch. It. Urol., 1992) as applied to claims 1, 3-9, 11, 13-15 and 18 above, and further in view of Bileviciute-Ljungar et al (Somat. Motor Res., 2000) and Oh et al (J. Urol., 2001).
Hahn and Giannakopoulos teach as set forth above. Giannakopoulos further discusses inflammation in IC and notes that local anesthetics are known to interfere with mechanisms in the process of the inflammatory cascade.   

Bileviciute-Ljungar teaches that the administration of bupivacaine induces a prolonged anti-inflammatory effect in a model of inflammation. This effect is in addition to the anti-noviceptive effect. See Discussion at pp 291-293. 
Oh retiterates that it is known to use local anesthetic agents therapeutically for a variety of bladder disorders, including interstitial cystitis. See 1st paragraph. The reference confirms that buvipicaine is suitable for the treatment of bladder disorders. 
It would have been obvious to one having ordinary skill at the time the invention was made to substitute bupivacaine for lidocaine in the composition made obvious by the combination of Hahn and Giannakopoulos with a reasonable expectation of success. Giannakopoulos had taught that the lidocaine acts as an anti-inflammatory in this treatment, a property of local anesthetics, generally. Bileviciute-Ljungar confirms that the local anesthetic, bupivacaine, also acts as an anti-inflammatory. Oh confirms that the the administration of local anesthetics, such as lidocaine or bupivacaine, is suitable for the administration for bladder disorders. Therefore, the modification would amount to a simple substitution of one element for another to obtain predictable results. 
Applicant’s arguments filed January 6, 2022 have been fully considered but they are not persuasive. 
Applicant objects to Oh because the reference suggests that bupivacaine may inhibit spontaneous bladder contractions of the detrusor muscle, there is no suggestion that this agent could be used for the treatment of interstitial cystitis. This is not found to be persuasive. As discussed above, the basis of the rejection is that bupivacaine is an anti-inflammatory local anesthetic also known to be useful for instillation into the bladder. The examiner maintains that it . 

Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn (US 6,083,933) and Giannakopoulos et al (Arch. It. Urol., 1992) as applied to claims 1-8, 11-15 and 18 above, and further in view of Akers (J. Pharm. Sci., 2002) and Durst et al (Clin. Chem., 1972).
Hahn and Giannakopoulos teach as set forth above. The references are silent regarding the use of Tris as a buffer. 
Akers teaches that Tris is a suitable buffer for use in a sterile pharmaceutical formulation. See Table 1. Durst teaches that Tris buffer is a well-known alternative to phosphate buffer for physiological pH of about 7.4.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hahn by the substitution of Tris for phosphate as the buffer in the formulation with a reasonable expectation of success. In the absence of unexpected results, it would be within the scope of the artisan to select any appropriate buffer to use in the composition made obvious by the art of record. As above, this modification would amount to a simple substitution of one element for another to obtain predictable results. 
Applicant’s arguments filed January 6, 2022 have been fully considered but they are not persuasive.
. 

Claim 1, 3-9, 13-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morales et al (US 5,888,986) and Giannakopoulos et al (Arch. It. Urol., 1992).
Morales teaches a composition comprising hyaluronic acid (HA) in a buffered solution for administration to the bladder for the treatment of IC. The buffer may be any suitable physiological buffer, such as phosphate. See abstract and paragraph bridging col 4-5. The reference teaches a unit dosage volume of about 40 to 60 mL for the composition and a unit dosage of about 5 mg to 100 mg or more of the HA. See col 5, lines 20-32. The reference suggests the inclusion of other components suitable for the treatment of IC. See col 3, lines 62-67. The reference is silent regarding the inclusion of an anesthetic in the composition. 
Giannakopoulos as set forth above. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Morales composition by the addition of lidocaine with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980)(citations omitted). In the absence of unexpected results, it would within the scope of the artisan to optimize this dosage of HA and lidocaine through routine experimentation. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morales et al (US 5,888,986) and Giannakopoulos et al (Arch. It. Urol., 1992) as applied to claims 1, 3-9, 13-15 and 18 above, and further in view of Bileviciute-Ljungar et al (Somato. Motor Res., 2000) and Oh et al (J. Urol., 2001).
Hahn and Giannakopoulos teach as set forth above. The references are silent regarding the use of an anesthetic agent other than lidocaine.
Bileviciute-Ljungar and Oh teach as set forth above. 
It would have been obvious to one having ordinary skill at the time the invention was made to substitute bupivacaine for lidocaine in the composition made obvious by the combination of Morales and Giannakopoulos with a reasonable expectation of success. Giannakopoulos had taught that the lidocaine acts as an anti-inflammatory in this treatment, a property of local anesthetics, generally. Bileviciute-Ljungar confirms that the local anesthetic, bupivacaine, also acts as an anti-inflammatory. Oh confirms that the administration of local anesthetics, such as lidocaine or bupivacaine, is suitable for the administration for bladder disorders. Therefore, the modification would amount to a simple substitution of one element for another to obtain predictable results. 

s 11, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morales et al (US 5,888,986) and Giannakopoulos et al (Arch. It. Urol., 1992) as applied to claims 1-8, 11-15 and 18 above, and in view of Hahn (US 6,083,933) and further in view of Akers (J. Pharm. Sci., 2002) and Durst et al (Clin. Chem., 1972).
Morales and Giannakopoulos teach as set forth above. The references are silent regarding the pH of the solution or the use of Tris as a buffer. 
Hahn teaches as set forth above. The reference establishes that a suitable pH for this type of solution is about 7.2. 
Akers teaches that tris is a suitable buffer for use in a sterile pharmaceutical formulation. See Table 1. Durst teaches that Tris buffer is a well-known alternative to phosphate buffer for physiological pH of about 7.4.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morales by the substitution of Tris for phosphate as the buffer in the formulation with a reasonable expectation of success. In the absence of unexpected results, it would be within the scope of the artisan to select any appropriate buffer to use in the composition made obvious by the art of record. As above, this modification would amount to a simple substitution of one element for another to obtain predictable results. In the absence of unexpected results, it would be within the scope of the artisan to optimize the pH of the solution through routine experimentation. 

Double Patenting
Claims 1, 3-8, 10-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-14 of U.S. Patent No. 7414039. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a method of inhibition IC by the administration of an isotonic composition comprising a heparinoid, such as CS (1 mg to 10,000 mg) or HA (5 mg to 600 mg), a local anesthetic agent, such as lidocaine, bupivacaine or mepivacaine, and a buffering compound, such as bicarbonate or tris. The use of 3 ml of 8.4% of bicarbonate in the unit dose would result in the recited physiological pH. It would be further within the scope of the artisan to select any buffer suitable for a pharmaceutical composition, such as phosphate, for the composition.  
Applicant’s arguments filed January 6, 2022 have been fully considered but they are not persuasive. Applicant does not address the merits of the rejection, noting that it will be addressed once the claims are otherwise allowable.  









Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623